    Case: 1:19-cv-00145-DAP Doc #: 452 Filed: 11/11/19 1 of 4. PageID #: 11369



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION
                                         :
        DIGITAL MEDIA SOLUTIONS, LLC     :
                                         : Case No. 1:19-cv-145
                        Plaintiff,       :
               vs.                       : JUDGE DAN AARON POLSTER
                                         :
        SOUTH UNIVERSITY OF OHIO, LLC,   : MAGISTRATE JUDGE THOMAS M.
        et al.                           : PARKER
                                         :
                        Defendant.       :
                                                                                                    1
               INTERVENING LANDLORD, TECH PARK 6, LLC’S CORRECTED
                 EMERGENCY REQUEST FOR IMMEDIATE ENFORCEMENT
                  OF ORDER SURRENDERING POSSESSION OF PREMISES

        Intervenor Tech Park 6, LLC (“Tech Park”), by and through its undersigned counsel, DLA

Piper LLP (US), makes this emergency request for entry of an order, substantially in the form

attached hereto as Exhibit A (the “Proposed Order”), enforcing the terms and conditions of the

Order Surrendering Possession of Premises to Intervening Landlord, Tech Park 6, LLC, Relieving

Injunction and Stay as to Leased Premises and the Lease and Related Relief [Doc. # 406] (the
                       2
“Surrender Order”), and granting Tech Park the following relief:

        (i)      terminating the Lease and directing the surrender and return of the Leased Premises

                 to Tech Park as of November 12, 2019 at 5:00 p.m. EST;

        (ii)     relieving and terminating the injunctive provisions and stays contained in the

                 Receiver Order and the Amended Receiver Order as against Tech Park; and




1
    The prior version of this Request, which appears at Docket No. 451, incorrectly calculates the weekly rent due
    through the date of this Request and seeks surrender of the Leased Premises as of November 11, 2019 (a date on
    which this Court is closed). This Corrected Request fixes the calculation error and seeks surrender as of
    November 12, 2019.
2
    Initially capitalized terms not otherwise defined herein shall have the meaning ascribed to such terms in the
    Surrender Order.
    Case: 1:19-cv-00145-DAP Doc #: 452 Filed: 11/11/19 2 of 4. PageID #: 11370



       (iii)     directing the Receiver to pay to Tech Park (a) all rent required to be paid to Tech

                 Park under the Surrender Order; and (b) the amount of actual fees and expenses

                 incurred by Tech Park in bringing this emergency request based on the Receiver’s

                 flagrant violation of the Surrender Order.

In Support of this emergency request, Tech Park respectfully represents as follows:

       1.        In connection with the proposed sale of substantially all of the assets of the Institute

other than certain assets, including the Lease, to the Buyer, Tech Park agreed to allow the Institute

to continue to occupy the Leased Premises in anticipation of the Closing Date. Tech Park also

agreed to work with the Buyer on a potential written agreement acceptable to Tech Park and the

Buyer in their respective sole and absolute discretion for the Buyer to occupy the Leased Premises

as of the Closing Date.

       2.        Such accommodations were predicated on, among other things, recognition of the

Receiver’s obligation to continue to pay weekly rent to Tech Park. That recognition was confirmed

through inclusion of the following provision in the Surrender Order:

                 In anticipation of the occurrence of the Closing Date, the Receiver shall
                 continue to honor its ongoing obligation to pay rent to Tech Park in the
                 amount of $25,000 per week through and including the day on which the
                 Leased Premises are actually surrendered to Tech Park pursuant to
                 Paragraph (2)(a) of this Order.

Surrender Order at ¶ 1 (emphasis added).

       3.        Notwithstanding Receiver’s obligations under the Surrender Order, the Receiver

failed to pay rent for use of the Leased Premised for the week of November 4, 2019 (ordinarily,

payments are made on Monday of each week for the period from the prior Saturday through Friday

of that same week). Telephone calls and emails from Tech Park to the Receiver’s staff were

ignored.       An email from Tech Park’s counsel to the Receiver’s counsel on Thursday,

November 7, 2019, inquiring about the status of the unpaid rent led to the Receiver himself

                                                    2
   Case: 1:19-cv-00145-DAP Doc #: 452 Filed: 11/11/19 3 of 4. PageID #: 11371



reaching out to Tech Park’s counsel by telephone and providing verbal assurances that the weekly

rent payment in the amount of $25,000 would be paid the following day (on Friday,

November 8, 2019).

       4.      Unfortunately, the Receiver failed to honor that promise. Rent for last week in the

amount of $25,000 remains unpaid and this week’s rent is now delinquent. Subsequent efforts to

communicate with the Receiver and his counsel over the weekend were disregarded, which led the

filing of this emergency request.

       WHEREFORE, in furtherance of, and compliance with, the Surrender Order, and all of

the foregoing, Tech Park respectfully requests immediate entry of the Proposed Order.



Dated: November 11, 2019            DLA PIPER LLP (US)

                                    /s/ Richard A. Chesley
                                    Richard A. Chesley (OH-0029442)
                                    Jade M. Williams (pro hac vice application forthcoming)
                                    444 West Lake Street, Suite 900
                                    Chicago, Illinois 60606
                                    Telephone: (312) 368-4000
                                    Facsimile: (312) 236-7516
                                    Email: richard.chesley@dlapiper.com
                                           jade.williams@dlapiper.com

                                    -and-

                                    Joshua D. Morse (pro hac vice application forthcoming)
                                    555 Mission Street, Suite 2400
                                    San Francisco, California 94105
                                    Telephone: (415) 836-2500
                                    Facsimile: (415) 836-2501
                                    Email: joshua.morse@dlapiper.com

                                    Counsel for Tech Park 6, LLC




                                                3
   Case: 1:19-cv-00145-DAP Doc #: 452 Filed: 11/11/19 4 of 4. PageID #: 11372



                                CERTIFICATE OF SERVICE

       In accordance with Section 1.4 of the Electronic Filing and Procedures Manual of the

Northern District of Ohio and Federal Rule of Civil Procedure 5(b)(2)(E), a copy of the foregoing

has been served through the Court’s filing system on all counsel of record on November 11, 2019.


                                                    /s/ Richard A. Chesley
                                                    Richard A. Chesley (OH-0029442)
